Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
November 8, 2004 (the “Effective Date”), between Centene Corporation, a Delaware
corporation together with its successors and assigns permitted under this
Agreement (“Employer”), and Michael F. Neidorff (the “Executive”).

 

1. Term.

 

(a) Subject to earlier termination as provided herein, Employer hereby agrees to
employ and continue in its employ the Executive, and the Executive hereby
accepts such employment and agrees to remain in the employ of Employer, for the
period commencing on the Effective Date and ending on the tenth (10th)
anniversary of the Effective Date. The term of the Executive’s employment as
provided in this Section 1 shall be hereinafter referred to as the “Term.” If
the Executive remains employed by Employer beyond the expiration of the Term, he
shall be an employee at-will; except that any provisions identified as surviving
shall continue. Anything in this Agreement to the contrary notwithstanding if
there is a Change in Control of Employer (defined in Section 6(a) below) within
the six (6)-month period immediately preceding the expiration of the Term, then
unless specifically waived by the Executive in writing, the Executive shall be
deemed to have terminated the Executive’s employment for Good Reason within the
meaning of Section 4(c)(8)(effective upon the date the Executive gives notice of
termination), the provisions of Section 5(d) shall apply to such termination,
and the Section 5(d) payments and benefits shall be calculated using the date of
the Change in Control of Employer as the Date of Termination, and if a notice is
issued by the Executive under Section 4(c) within the last six (6) months of the
Term, then expiration of the Term shall not affect the Executive’s right to
subsequently terminate employment for Good Reason (provided that such
termination must occur within thirty (30) days after the expiration of the
Term), and the Section 5(d) payments and benefits shall be calculated using the
date notice is initially given as the Date of Termination.

 

2. Duties.

 

(a) Executive’s Positions and Titles. The Executive’s positions and titles shall
continue to be President and Chief Executive Officer of Employer. The Executive
shall continue to be a member of, and Chairman of, Employer’s Board of Directors
(the “Board”).

 

(b) Executive’s Duties. Executive shall report directly to the Board. As Chief
Executive Officer of Employer, Executive shall have active and general
supervision and management over the business and affairs of Employer and shall
have full power and authority to act for all purposes for and in the name of
Employer in all matters except where action of the Board is required by law, the
By-laws of Employer, or resolutions of the Board. No other person shall have
reporting rights, or actual or de facto responsibilities or authority, that are
comparable or superior to those of the Executive hereunder, or that would in any
way undermine or diminish the reporting right, authority and responsibilities of
the Executive.

 

(c) Business Time. The Executive agrees to devote substantially all of his
business time to the business and affairs of Employer and to use his best
reasonable efforts to perform faithfully



--------------------------------------------------------------------------------

and efficiently the duties and responsibilities assigned to the Executive
hereunder, subject to periods of vacation and sick leave to which he is
entitled. Notwithstanding the foregoing, Executive may serve on trade, civic or
charitable boards or committees and manage his personal investments and affairs
to the extent such activities do not materially interfere with the performance
of his duties and responsibilities hereunder. The Executive may also serve on
corporate boards of directors of corporations which do not compete, as described
in Section 11(c), with Employer to the extent such activities do not materially
interfere with the performance of his duties and responsibilities hereunder.

 

3. Compensation and Benefits.

 

(a) Base Salary. During the Term, the Executive shall receive a base salary
(“Base Salary”), paid in accordance with the normal payroll practices of
Employer, at an annual rate of $650,000. The Base Salary shall be reviewed by
the Board from time to time in accordance with Employer’s policies and
practices, but no less frequently than once annually and may be increased, based
on Executive’s performance but not decreased without the Executive’s written
consent, at any time and from time to time by action of the Board.

 

(b) Annual Bonus Programs. In addition to the Base Salary, the Executive shall
be eligible to participate throughout the Term in such annual bonus plans and
programs (“Annual Bonus Programs”), as may be in effect from time to time in
accordance with Employer’s compensation practices and the terms and provisions
of any such plans or programs. If the Executive achieves his target performance
goals, as determined by the Compensation Committee of the Board (the
“Compensation Committee”) on an annual basis, the Executive shall have a target
annual bonus under such Annual Bonus Programs equal to one hundred twenty five
percent (125%) of Base Salary (“Target Bonus”), and a maximum annual bonus equal
to not less than two hundred percent (200%) of Base Salary. The Executive’s
participation in such Annual Bonus Programs shall be consistent with the
historical bonus practice of Employer and subject to compliance with the
Compensation Committee’s policy regarding compliance with Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

(c) Special RSU Grants. In recognition of the Executive’s significant
contribution to the success of Employer, his agreement to remain employed by
Employer until the tenth (10th) anniversary of the Effective Date and his
agreement to the terms of Section 11, the Executive shall be awarded two awards
of restricted stock units of Employer (“Special RSU Grants”), payable only in
shares of Employer’s stock. An award of 300,000 restricted stock units of
Employer shall be granted as of the Effective Date and shall vest 100% on the
fifth (5th) anniversary of the Effective Date in accordance with the form of
restricted stock unit award attached hereto as Exhibit A (the “First Special RSU
Grant”). An award of 200,000 restricted stock units of Employer shall be granted
as of the Effective Date and shall vest 20% on each of the sixth (6th), seventh
(7th), eighth (8th), ninth (9th) and tenth (10th) anniversaries of the Effective
Date in accordance with the form of restricted stock unit award attached hereto
as Exhibit B (the “Second Special RSU Grant”). Notwithstanding the foregoing,
the Board may in its sole discretion accelerate the vesting of all or a portion
of the Special RSU Grants if the Executive achieves preestablished performance
goals and such accelerated vesting does not result in immediate taxation to the
Executive under Code Section 409A. To the extent the Special RSU Grants vest,
and except as otherwise provided in this

 

2



--------------------------------------------------------------------------------

Agreement or in Exhibit A or B, the stock relating thereto shall be distributed
on the later of (i) the January 15 following the year in which the Executive’s
employment terminates, or (ii) the date which is six (6) months after the date
of the Executive’s “separation from service,” as such term is defined in
regulations or other guidance issued under Code Section 409A.

 

(d) Other Long Term Incentive Programs. In addition to the Special RSU Grants
described above, Executive may, in the sole discretion of the Board, be eligible
to participate throughout the Term in such long term bonus plans and programs
including, without limitation, stock option, restricted stock unit, performance
stock unit and other similar programs (“Long Term Bonus Programs”), as may be in
effect from time to time in accordance with Employer’s compensation practices
and the terms and provisions of any such plans or programs.

 

(e) Employee Benefits. During the Term, the Executive and/or the Executive’s
dependents, as the case may be, shall participate in all employee and executive
retirement, medical, dental, vision, disability, group and/or executive life,
accidental death and travel accident insurance, and all similar benefit plans
and programs of Employer, subject to the terms and conditions thereof, as in
effect from time to time with respect generally to senior executives employed by
Employer. Further, Employer shall provide the Executive with disability
insurance coverage that, together with its general disability policy, provides
an aggregate annual long-term disability benefit equal to sixty percent (60%) of
then-current Base Salary and with life insurance coverage that, together with
its general life insurance policy, provides in the aggregate the Executive’s
beneficiary(ies) with a death benefit of at least $5 million.

 

(f) Perquisites. During the Term, the Executive shall be entitled to participate
in all employee and executive perquisite programs, including those in which he
participates as of the Effective Date, as such are applicable to the Executive
or generally applicable to senior executives of Employer.

 

(g) Expenses. During the Term, the Executive shall be entitled to receive prompt
reimbursement for all expenses incurred by him in accordance with the policies
and practices of Employer as in effect from time to time. Employer will pay all
professional expenses incurred by the Executive in connection with the
negotiation and preparation of this Agreement.

 

(h) Vacation. During the Term, the Executive shall be entitled to paid vacation
in accordance with the policies and practices of Employer as in effect from time
to time with respect to senior executives employed by Employer, but in no event
shall such vacation time be less than four (4) weeks per calendar year.

 

4. Termination.

 

(a) Disability. Either the Executive or Employer may terminate the Executive’s
employment, after having established the Executive’s Disability, by giving
notice of his or its intention to terminate the Executive’s employment, and the
Executive’s employment with Employer shall terminate effective on the ninetieth
(90th) day after such notice (the “Disability Effective Date”). For purposes of
this Agreement, the Executive’s “Disability” shall:

 

(i) Have the meaning ascribed to such term in Employer’s long-term disability
insurance program, policy or contract as in effect from time to time for the
benefit of employees of Employer; or

 

3



--------------------------------------------------------------------------------

(ii) If (i) does not apply, have the meaning ascribed to such term in the
Executive’s long-term disability insurance policy as described in Section 3(e)
above; or

 

(iii) If neither (i) nor (ii) apply, exist if by reason of a physical or mental
impairment, the Executive is unable to substantially perform his duties
hereunder for a period of six (6) consecutive months.

 

(b) Cause.

 

(i) Employer may terminate the Executive’s employment for Cause, if “Cause” as
defined below exists. For purposes of this Agreement, “Cause” means with,
respect to the Executive, termination of the Executive’s employment because:

 

(1) The Executive has been convicted of (or pleads guilty or nolo contendere to)
a felony involving theft or moral turpitude, other than Limited Vicarious
Liability (defined in Section 4(b)(iii) below), which results in material
economic harm to Employer; or

 

(2) The Executive has engaged in conduct that constitutes willful gross neglect
or willful gross misconduct with respect to his employment duties which results
in material economic harm to Employer.

 

(ii) For purposes of determining whether conduct constitutes willful gross
misconduct or whether neglect constitutes willful gross neglect, no act or
omission on the Executive’s part shall be considered “willful” unless it is done
by the Executive in bad faith and without reasonable belief that the Executive’s
action was in the best interests of Employer.

 

(iii) “Limited Vicarious Liability” shall mean any liability which is (A) based
on acts of Employer for which the Executive is responsible solely as a result of
his office(s) with Employer and (B) provided that (1) he was not directly
involved in such acts and either had no prior knowledge of such intended actions
or promptly acted reasonably and in good faith to attempt to prevent the acts
causing such liability or (2) he did not have a reasonable basis to believe that
a law was being violated by such acts.

 

(iv) The foregoing notwithstanding, Employer may not terminate the Executive’s
employment for Cause unless: (A) a determination that Cause exists is made and
approved by three-quarters (3/4) of Employer’s Board, (B) the Executive is given
at least 10 days’ prior written notice of the Board meeting called to make such
determination, and (C) the Executive and his legal counsel are given the
opportunity to address such meeting prior to a vote of the Board.

 

4



--------------------------------------------------------------------------------

(c) Good Reason.

 

(i) The Executive may terminate the Executive’s employment at any time for Good
Reason. For purposes of this Agreement, “Good Reason” means any of the following
actions by the Employer without the Executive’s written consent:

 

(1) Reduction by Employer of the Executive’s Base Salary or Target Bonus;

 

(2) Failure by Employer (or its shareholders) to reelect the Executive as all of
director, Chairman of the Board (unless the Board elects a Non-Executive
Chairman but Executive continues to serve as a director), President and Chief
Executive Officer of Employer;

 

(3) A material diminution in the Executive’s duties or responsibilities or the
assignment to him of any duty or responsibility inconsistent with the
Executive’s position and status as President and Chief Executive Officer;

 

(4) A change in the Executive’s reporting relationship such that he no longer
reports directly to Board;

 

(5) The Executive being required to relocate to a principal place of employment
more than 35 miles from St. Louis, Missouri;

 

(6) Failure of Employer to obtain a satisfactory agreement from any successor to
all or substantially all of the assets or business of Employer to assume and
agree to perform this Agreement within fifteen (15) days after a merger,
consolidation, sale or similar transaction;

 

(7) Any purported termination by Employer of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

 

(8) Any termination by the Executive during the one (1)-month period beginning
on the six (6)-month anniversary of a Change in Control of Employer (as defined
in Section 6(a)); provided, however, that if a Change in Control of Employer
occurs during the six (6)-month period immediately preceding the expiration of
the Term, then unless the Executive specifically waives this right in writing,
the Executive will be deemed to have terminated Executive’s employment for Good
Reason as of the date notice of termination is given, and the Section 5(d)
payments and benefits shall be calculated using the date of the Change in
Control of Employer as the date of Termination; or

 

(9) Any breach of this Agreement by Employer.

 

(ii) A termination for Good Reason shall not take effect unless the provisions
of this subclause (ii) are satisfied (except to the extent the provisions in
Section 4(c)(8) above apply in the case of a Change in Control of Employer
during the six (6)-month period

 

5



--------------------------------------------------------------------------------

immediately preceding the expiration of the Term). The Executive shall give
Employer written notice of his intention to terminate his employment for Good
Reason, such notice: (A) to state in reasonable detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination for Good Reason is based and (B) to be given within ninety
(90) days of the Executive’s learning of such act or acts or failure or failures
to act. Employer shall have ten (10) calendar days after the date that such
written notice has been given by the Executive in which to cure such conduct. If
Employer fails to cure such conduct, the Executive shall be deemed to have
terminated his employment for Good Reason.

 

(d) Termination by Executive Without Good Reason. The Executive may, at any time
without Good Reason, by at least thirty (30) days’ prior notice, voluntarily
terminate this Agreement without liability. The Executive’s voluntary
termination is not a breach of this Agreement.

 

(e) Notice of Termination. Any termination of the Executive’s employment by
Employer for Disability or for or without Cause or by the Executive for
Disability or for or without Good Reason shall be communicated by a Notice of
Termination to the other party hereto given in accordance with Section 16(b).
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon; (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated; and (iii) specifies the Date of Termination (defined
below).

 

(f) Date of Termination. “Date of Termination” means (except to the extent
otherwise provided for in this Agreement) the date of actual receipt of the
Notice of Termination or any later date specified therein (but not more than
fifteen (15) days after the giving of the Notice of Termination), or the date of
the Executive’s death, as the case may be; provided that (i) if the Executive’s
employment is terminated by Employer for any reason other than Cause or
Disability, the Date of Termination is the date on which Employer notifies the
Executive of such termination; (ii) if the Executive’s employment is terminated
due to Disability, the Date of Termination is the Disability Effective Date; and
(iii) if the Executive’s employment is terminated by the Executive without Good
Reason, the Date of Termination is the date thirty (30) days after the giving of
the Notice of Termination, unless the parties otherwise agree in writing.

 

5. Obligations of Employer upon Termination. The Executive’s entitlements upon
termination of employment are set forth below. Except to the extent otherwise
provided in this Agreement, all benefits, including, without limitation, stock
option grants, restricted stock units and awards under the Long Term Bonus
Programs, shall be subject to the terms and conditions of the plan or
arrangement under which such benefits accrue, are granted or are awarded. For
purposes of this Section 5, the term “Accrued Obligations” shall mean, as of the
Date of Termination, (i) the Executive’s Base Salary through the Date of
Termination, at the rate in effect at the time Notice of Termination is given,
to the extent not theretofore paid, (ii) the amount of any bonus, incentive
compensation, deferred compensation and other compensation or benefits vested
and accrued (and not forfeited hereunder) by the Executive as of the Date of
Termination to the extent not theretofore paid and (iii) any vacation pay,
expense reimbursements and other cash entitlements accrued by the Executive as
of the Date of Termination to the extent not theretofore paid. For purposes of

 

6



--------------------------------------------------------------------------------

determining an Accrued Obligation under this Section 5, amounts shall be deemed
to accrue ratably over the period during which they are earned (and not
forfeited hereunder), but no discretionary compensation shall be deemed earned
or accrued until it is specifically approved by the Board in accordance with the
applicable plan, program or policy. Upon any termination of the Executive’s
employment after his sixty-fifth (65th) birthday (other than a termination by
Employer for Cause), the Executive shall be entitled to receive (1) provision at
Employer’s expense of lifetime paid medical insurance coverage for the Executive
and Executive’s spouse and eligible dependents equivalent to that coverage
provided to active senior executives of the Employer (or, if no such coverage
exists, then the coverage that is substantially similar to that in effect for
the Executive and such spouse and dependents as of the Date of Termination) and
(2) provision, for the rest of the Executive’s life, at Employer’s expense, of
life insurance coverage on the Executive’s life that provides in the aggregate
the Executive’s beneficiary(ies) with a death benefit of at least $5 million.

 

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death, this Agreement shall terminate without further obligations by
Employer to the Executive’s legal representatives under this Agreement, except
as set forth in this Section 5(a) or as contained in an applicable Employer plan
or program which takes effect at the date of his death, but in no event shall
Employer’s obligations be less than those provided by this Agreement.

 

(i) From and after the Date of Termination, the Executive’s surviving spouse,
other named beneficiaries or other legal representatives, as the case may be,
shall be entitled to receive those benefits payable to them under the provisions
of any applicable Employer plan or program and as provided for under Section
3(e), above, including, without limitation, any benefits commencing immediately
upon the Executive’s death;

 

(ii) On the Date of Termination, all options to purchase stock of Employer and
all other long-term incentive or equity awards theretofore granted to the
Executive and not exercised by the Executive shall fully and immediately vest
and any such stock options shall be exercisable in accordance with the terms of
the applicable stock option plans and agreements between Employer and the
Executive;

 

(iii) On the Date of Termination, the Special RSU Grants will fully and
immediately vest. If the Executive’s death occurs prior to his 65th birthday,
the shares relating to such grants shall be distributed ratably in monthly
installments over the period between the Executive’s death and when he would
have attained age sixty-five (65). If the Executive’s death occurs on or after
his sixty-fifth (65th) birthday, the shares relating to such grants shall be
distributed on the January 15 following the year in which the Executive’s
employment terminates. Notwithstanding anything in the foregoing to the
contrary, such distribution(s) will take place only when doing so will not
result in adverse tax consequences under Code Section 409A (but in no event
later than July 1 following the year in which Executive’s employment
terminates);

 

(iv) Promptly following the Date of Termination, Employer shall pay the
Executive’s legal representatives a lump sum in cash equal to the Accrued
Obligations not theretofore paid;

 

7



--------------------------------------------------------------------------------

(v) Payment of the annual bonus for the year in which the Date of Termination
occurs when bonuses are paid to then-current executives of Employer, payable
based upon actual performance and prorated based upon a fraction, the numerator
of which is the number of full and partial months which elapse between the first
date of the fiscal year to which such bonus relates and the Date of Termination,
and the denominator of which is 12; and

 

(vi) Provision at Employer’s expense of lifetime paid medical insurance coverage
for Executive’s spouse and eligible dependents equivalent to that coverage
provided to active senior executives of the Employer (or, if no such coverage
exists, then the coverage that is substantially similar to that in effect for
the Executive and such spouse and dependents as of the Date of Termination).

 

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability, the Executive (or, in the event of the Executive’s
incapacity, Executive’s legal representatives) shall be entitled to receive
after the Disability Effective Date:

 

(i) Disability benefits as provided in Section 3(e);

 

(ii) On the Date of Termination, all options to purchase stock of Employer and
other long-term incentive or equity awards theretofore granted to the Executive
and not exercised by the Executive shall fully and immediately vest and any such
stock options shall be exercisable in accordance with the terms of the
applicable stock option plans and agreements between Employer and the Executive;

 

(iii) On the Date of Termination, the Special RSU Grants will fully and
immediately vest, and the shares relating to such grants shall be distributed on
the January 15 following the year in which the Executive’s employment
terminates; provided that such distribution will take place only when doing so
will not result in adverse tax consequences under Code Section 409A (but in no
event later than July 1 following the year in which Executive’s employment
terminates);

 

(iv) Promptly following the Date of Termination, Employer shall pay the
Executive (or, in the event of the Executive’s incapacity, Executive’s legal
representatives) a lump sum in cash equal to the Accrued Obligations not
theretofore paid;

 

(v) Payment of the annual bonus for the year in which the Date of Termination
occurs when bonuses are paid to then-current executives of Employer, payable
based upon actual performance and prorated based upon a fraction, the numerator
of which is the number of full and partial months which elapse between the first
date of the fiscal year to which such bonus relates and the Date of Termination,
and the denominator of which is 12; and

 

(vi) Provision at Employer’s expense of lifetime paid medical insurance coverage
for Executive and Executive’s spouse and eligible dependents equivalent to that
coverage provided to active senior executives of the Employer (or, if no such
coverage exists, then the coverage that is substantially similar to that in
effect for the Executive and such spouse and dependents as of the Date of
Termination); and

 

8



--------------------------------------------------------------------------------

(vii) Provision, for the rest of Executive’s life, and at Employer’s expense, of
life insurance coverage on Executive’s life that provides in the aggregate the
Executive’s beneficiary(ies) with a death benefit of at least $5 million.

 

(c) Cause/Other Than for Good Reason. If the Executive’s employment is
terminated for Cause by Employer or if the Executive terminates the Executive’s
employment without Good Reason, Employer shall pay the Executive the Accrued
Obligations not therefore paid. All unexercised stock options and all unpaid
restricted stock units and other equity incentive compensation awards
theretofore granted to the Executive shall be exercisable or forfeited, as the
case may be, in accordance with the applicable agreement or award between
Employer and the Executive. If such termination occurs prior to the fifth (5th)
anniversary of the Effective Date, the First Special RSU Grant and the Second
Special RSU Grant shall be forfeited in their entirety. If such termination
occurs after the fifth (5th) anniversary of the Effective Date and prior to the
tenth (10th) anniversary of the Effective Date, only the unvested portion of the
Second Special RSU Grant shall be forfeited.

 

(d) Other Than for Cause, Death or Disability; Good Reason. If Employer
terminates the Executive’s employment other than for Cause, Death or Disability
or the Executive terminates the Executive’s employment for Good Reason:

 

(i) Employer shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the sum of (A) the maximum amount the Executive
could have earned as a Target Bonus for the year of termination if all goals and
targets for payment were achieved, prorated based upon a fraction, the numerator
of which is the number of full and partial months which elapse between the first
date of the fiscal year to which such bonus relates and the Date of Termination,
and the denominator of which is 12, and (B) Executive’s Accrued Obligations not
theretofore paid; provided, however, that to the extent delay in payments called
for by this Section 5(d)(i)(A) is determined to be necessary to prevent the
application of and/or adverse tax consequences under Code Section 409A, then
such payment shall not be made until the date which is six (6) months after the
date of the Executive’s “separation from service” as that term is defined in
regulations or other guidance issued under Code Section 409A;

 

(ii) Executive shall be entitled to receive the product of (A) three (3) times
(B) the sum of his (I) then-current Base Salary plus (II) the maximum amount the
Executive could have earned as a Target Bonus for the year of termination if all
goals and targets for payment were achieved (the “Severance Amount”), payable in
cash in substantially equal installments pursuant to Employer’s payroll
practices as in effect from time to time over 36 months if the Date of
Termination is on or before the seventh (7th) anniversary of the Effective Date.
If the Date of Termination is after the seventh (7th) anniversary of the
Effective Date, the Severance Amount shall be multiplied by a fraction, the
numerator of which is the number of full and fractional months remaining in the
Term (but not less than six (6)), and the denominator of which is 36. The amount
determined in the preceding sentence shall be payable in cash in substantially
equal installments pursuant to Employer’s payroll practices as in effect from
time to time over the remainder of the Term; provided, however, that to the
extent delay in payments under this Section 5(d)(ii) is determined to be
necessary to prevent the application

 

9



--------------------------------------------------------------------------------

of and/or adverse tax consequences under Code Section 409A, then such payments
shall not commence until the date which is six (6) months after the date of the
Executive’s “separation from service” as that term is defined in regulations or
other guidance issued under Code Section 409A;

 

(iii) On the Date of Termination, all options to purchase stock of Employer and
other long-term incentive or equity awards (except as set forth in clause (iv)
below) theretofore granted to the Executive and not exercised by the Executive
shall vest (or not vest) and any such stock options shall be exercisable in
accordance with the terms of the applicable stock option plans and agreements
between Employer and the Executive;

 

(iv) On the Date of Termination, five-sixths (5/6th) of the First Special RSU
Grant will immediately vest and become nonforfeitable (if not previously vested
and nonforfeitable), and the remaining portions of the First and Second Special
RSU Grants will immediately vest and become nonforfeitable if, as of the Date of
Termination, the average earnings per share for the immediately preceding two
(2) completed fiscal years of Employer was at least $1.60 (on a split-adjusted
basis); and

 

(v) Provision at Employer’s expense of lifetime paid medical insurance coverage
for Executive and Executive’s spouse and eligible dependents equivalent to that
coverage provided to active senior executives of the Employer (or, if no such
coverage exists, then the coverage that is substantially similar to that in
effect for the Executive and such spouse and dependents as of the date of
Termination); and

 

(vi) Provision, for the rest of Executive’s life, and at Employer’s expense, of
life insurance coverage on Executive’s life that provides in the aggregate the
Executive’s beneficiary(ies) with a death benefit of at least $5 million.

 

(e) Release. Any and all amounts payable and benefits or additional rights
provided pursuant to Section 5(d) of this Agreement beyond Accrued Obligations
shall only be payable if the Executive delivers to Employer, and Employer
executes and delivers to the Executive, a general release of all claims of the
Executive occurring up to the release date in the form of Exhibit C hereto (with
such changes therein as may be necessary to make it valid and encompassing under
applicable law) within twenty-one (21) days of presentation thereof by Employer
to the Executive.

 

6. Change in Control.

 

(a) A “Change in Control of Employer” shall be deemed to have occurred if any of
the events set forth in any one of the following subparagraphs shall occur: (A)
any Person (as defined in section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as such term is modified in sections
13(d) and 14(d) of the Exchange Act), excluding a group of persons including the
Executive, is or becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of securities of Employer
representing forty percent (40%) or more of the combined voting power of
Employer’s then outstanding securities; (B) individuals who, as of the Effective
Date, constitute the Board (the “Incumbent Board”), cease for any reason to
constitute a majority thereof (provided, however, that an individual becoming a

 

10



--------------------------------------------------------------------------------

director subsequent to the Effective Date whose election, or nomination for
election by Employer’s stockholders, was approved by at least a majority of the
directors then comprising the Incumbent Board shall be included within the
definition of Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual election contest (or such terms used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board); or (C)
the stockholders of Employer approve a merger or consolidation of Employer with
any other corporation, other than a merger or consolidation which would result
in the voting securities of Employer outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined voting power of the voting securities of Employer or such surviving
entity outstanding immediately after such merger or consolidation.

 

(b) Upon a Change in Control of Employer, the Special RSU Grants and all stock
options and other long term incentive or equity awards theretofore granted to
the Executive and not exercised by the Executive shall immediately vest in full.

 

(c) If it is determined that any amount, right or benefit paid or payable (or
otherwise provided or to be provided) to the Executive by Employer or any of its
affiliates under this Agreement or any other plan, program or arrangement under
which the Executive participates or is a party, other than amounts payable under
this Section 6(c) (collectively, the “Payments”), would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code, subject to
the excise tax imposed by Section 4999 of the Code, as amended from time to time
(the “Excise Tax”), then the Executive shall be entitled to receive an
additional payment from Employer (a “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any income and employment taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment (and any interest and penalties imposed with
respect thereto), the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax (including any interest and penalties imposed with respect
thereto) imposed upon the Payments. All determinations required to be made under
this Section 6(c), including whether and when a Gross-Up Payment is required,
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by an independent, nationally
recognized accounting firm mutually acceptable to Employer and the Executive
(the “Auditor”). The Auditor shall provide detailed supporting calculations to
both Employer and the Executive within fifteen (15) business days of the receipt
of notice from the Executive or Employer that there has been a Payment, or such
earlier time as is requested by Employer. All fees and expenses of the Auditor
shall be paid by Employer. Any Gross-Up Payment, as determined pursuant to this
Section 6(c), shall be paid by Employer to the Executive within five (5) days of
the receipt of the Auditor’s determination. All determinations made by the
Auditor shall be binding upon Employer and the Executive; provided that if,
notwithstanding the Auditor’s initial determination, the Internal Revenue
Service (or other applicable taxing authority) determines that an additional
Excise Tax is due with respect to the Payments, then the Auditor shall
recalculate the amount of the Gross-Up Payment based upon the determinations
made by the Internal Revenue Service (or other applicable taxing authority)
after taking into account any additional interest and penalties (the
“Recalculated Amount”) and Employer shall pay to the Executive the excess of the
Recalculated Amount over the Gross-Up Payment initially paid to the Executive
within five (5) days of the receipt of the Auditor’s recalculation the Gross-Up
Payment.

 

11



--------------------------------------------------------------------------------

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by Employer and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any stock option or other agreement with
Employer or any of its affiliated companies. Except as otherwise provided
herein, amounts and benefits which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, program, agreement or arrangement
of Employer at or subsequent to the Date of Termination shall be payable in
accordance with such plan or program.

 

8. No Set Off; No Mitigation. Except as provided herein, Employer’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including
without limitation any set-off, counterclaim, recoupment, defense or other right
which Employer may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment.

 

9. Dispute Resolution. Except to the extent necessary to enforce the provisions
of Section 11 of this Agreement in accordance with Section 11(i) by way of a
temporary or preliminary injunction pending the result in arbitration, any
disputes under this Agreement shall, at the election of the Executive or
Employer, be settled by arbitration in St. Louis, Missouri in accordance with
the Arbitration Rules of the American Arbitration Association for employment
disputes, as modified herein, as determined by a panel of St. Louis arbitrators.
Unless otherwise agreed, the arbitration shall be conducted within sixty (60)
days of submission to arbitration and a decision shall be rendered within thirty
(30) days of the conclusion of the arbitration hearing. Otherwise, any such
dispute shall be resolved by a state or federal court sitting in St. Louis,
Missouri. If the arbitrator or court hearing a dispute rules in favor of the
Executive on any material issue in dispute, then Employer shall reimburse the
Executive for all reasonable fees and costs incurred by the Executive in
connection with such dispute.

 

10. Entire Agreement. The Executive acknowledges and agrees that this Agreement
includes the entire agreement and understanding between the parties with respect
to the subject matter hereof, including the termination of the Executive’s
employment during the Term and all amounts to which the Executive shall be
entitled whether during the Term or thereafter. The Executive also acknowledges
and agrees that the Executive’s right to continue to receive severance pay and
other benefits pursuant to Section 5(d)(ii) of this Agreement (but not any other
compensation or benefits including, without limitation, any incentive awards
which shall be determined in accordance with the terms of the applicable plan or
award, and not any amounts paid or benefits provided under Section 5(d)(ii)
prior to the date of any breach of Section 11) is contingent upon the
Executive’s compliance with the covenants set forth in Section 11 of this
Agreement.

 

12



--------------------------------------------------------------------------------

11. Executive’s Covenants.

 

(a) Confidential Information. As used in this Section 11, “Confidential
Information” shall mean Employer’s trade secrets and other non-public
proprietary information relating to Employer or the business of Employer,
including information relating to financial statements, customer lists and
identities, potential customers, customer contacts, employee skills and
compensation, employee data, suppliers, acquisition targets, servicing methods,
equipment, programs, strategies and information, analyses, marketing plans and
strategies, profit margins, financial, promotional, marketing, training or
operational information, and other information developed or used by Employer all
that is not known generally to the public or the industry and that gives
Employer an advantage in the marketplace. Confidential Information shall not
include any information that is in the public domain or becomes known in the
public domain through no wrongful act on the part of Executive.

 

(b) Non-Disclosure. Executive agrees that the Confidential Information is a
valuable, special and unique asset of Employer’s business, that such
Confidential Information is important to Employer and the effective operation of
Employer’s business, and that during employment with Employer (including any
employment following the Term) and at all times thereafter, Executive shall not,
directly or indirectly, disclose to any competitor or other person or entity
(other than current employees of Employer) any Confidential Information that
Executive obtains while performing services for Employer, except as may be
required in Executive’s reasonable judgment to fulfill his duties hereunder or
to comply with any applicable legal obligation.

 

(c) Non-Solicitation; Non-Competition. During employment with Employer
(including any employment following the Term) and the period of twelve (12)
months immediately after the termination of the Executive’s employment with
Employer for any cause whatsoever (“Restricted Period”), the Executive will not,
either directly or indirectly, either for himself or for any other person, firm,
company or corporation, call upon, solicit, divert, or take away, or attempt to
solicit, divert or take away any of the customers, prospective customers,
business, vendors or suppliers of Employer. During the Restricted Period, the
Executive shall not invest in (other than in a publicly traded company with a
maximum investment of no more than 1% of outstanding shares), counsel, advise,
or be otherwise engaged or employed by any entity or enterprise that competes
with Employer anywhere in the world where Employer conducts business, by
developing, manufacturing or selling any product or service of a type,
respectively, developed, manufactured or sold by Employer. Further, the
Executive shall not, at any time during the Restricted Period, without the prior
written consent of Employer, (i) directly or indirectly, solicit, recruit or
employ (whether as an employee, officer, director, agent, consultant or
independent contractor) any person who was or is at any time during the previous
six (6) months an employee, representative, officer or director of Employer; or
(ii) take any action to encourage or induce any employee, representative,
officer or director of Employer to cease their relationship with Employer for
any reason.

 

(d) Return of Employer Property and Records. The Executive agrees that upon
termination of his employment, for any cause whatsoever, the Executive will
surrender to Employer in good condition (reasonable wear and tear excepted) all
property and equipment belonging to Employer and all records kept by the
Executive containing the names, addresses or any other information with regard
to customers or customer contacts of Employer, or concerning any Confidential
Information or any operational, financial or other documents given to the
Executive during his employment with Employer.

 

13



--------------------------------------------------------------------------------

(e) Non-Disparagement; Cooperation. The Executive and Employer agree that that
at all times neither party shall make any statement to third parties that
denigrates, disparages or defames the goodwill or reputation of the other party
(including, in the case of Employer, its senior officers and the Board of
Directors). The obligations of Employer shall be limited to its senior executive
officers, members of the Board of Directors and Human Resources employees. The
Executive agrees that, following termination of his employment for any reason,
he shall upon reasonable advance notice, and to the extent it does not interfere
with previously scheduled travel plans and does not unreasonably interfere with
other business activities or employment obligations, assist and cooperate with
Employer with regard to any matter or project in which the Executive was
involved during his employment, including any litigation. Employer shall
compensate the Executive for any lost wages or expenses associated with such
cooperation and assistance.

 

(f) Assignment of Inventions. The Executive will promptly communicate and
disclose in writing to Employer all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by him, or under which he acquires the right to grant licenses or to
become licensed, alone or jointly with others, which have arisen or jointly with
others, which have arisen or may arise out of his employment, or relate to any
matters pertaining to, or useful in connection therewith, the business or
affairs of Employer or any of its subsidiaries. Included herein as if developed
during the employment period is any specialized equipment and software developed
for use in the business of Employer. All of the Executive’s right, title and
interest in, to, and under all such Inventions, licenses, and right to grant
licenses shall be the sole property of Employer. Any such Inventions disclosed
to anyone by the Executive within one (1) year after the termination of
employment for any cause whatsoever shall be deemed to have been made or
conceived by the Executive during the Term. As to all such Inventions, the
Executive will, upon request of Employer execute all documents which Employer
deems necessary or proper to enable it to establish title to such Inventions or
other rights, and to enable it to file and prosecute applications for letters
patent of the United States and any foreign country; and do all things
(including the giving of evidence in suits and other proceedings) which Employer
deems necessary or proper to obtain, maintain, or assert patents for any and all
such Inventions or to assert its rights in any Inventions not patented.

 

(g) Enforcement. If any of the provisions or subparts of this Section 11 shall
be held to be invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions or subparts thereof shall nevertheless continue to be valid
and enforceable according to their terms. Further, if any restriction contained
in the provisions or subparts of this Section 11 is held to be overbroad or
unreasonable as written, the parties agree that the applicable provision should
be considered to be amended to reflect the maximum period, scope or geographical
area deemed reasonable and enforceable by the court and enforced as amended.

 

(h) Survival. This Section 11 shall survive and continue in full force in
accordance with their terms notwithstanding any termination of Employee’s
employment, regardless if voluntary or involuntary.

 

14



--------------------------------------------------------------------------------

(i) Remedy for Breach. Because Employee’s services are unique and because
Employee has access to Employer’s Confidential Information, the parties agree
that any breach or threatened breach of this Agreement will cause irreparable
damage to Employer and that money damages alone would be an inadequate remedy.
The parties therefore agree that, in the event of any breach or threatened
breach of this Agreement, and in addition to all other rights and remedies
available to it, Employer may apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions of this Agreement pending a final
decision in an arbitration conducted under Section 9 of this Agreement. Nothing
contained herein shall be construed to prohibit Employer from pursuing any other
remedies available to it for such actual or threatened breach, including but not
limited to the recovery of money damages.

 

12. Indemnification. Employer agrees that if the Executive is made a party to or
involved in, or is threatened to be made a party to or otherwise to be involved
in, any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director, officer or employee of Employer or is or was serving at the request of
Employer as a director, officer, member, employee or agent of another
corporation, limited liability corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive’s alleged action in
an official capacity while serving as a director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by Employer against
any and all liabilities, losses, expenses, judgments, penalties, fines and
amounts reasonably paid in settlement in connection therewith, and shall be
advanced reasonable expenses (including attorneys’ fees) as and when incurred in
connection therewith, to the fullest extent legally permitted or authorized by
Employer’s By-laws or, if greater, by the laws of the State of Delaware, as may
be in effect from time to time. The rights conferred on Executive by this
Section 12 shall not be exclusive of any other rights which Executive may have
or hereafter acquire under any statute, the By-laws, agreement, vote of
stockholders or disinterested directors, or otherwise. The indemnification and
advancement of expenses provided for by this Section shall continue as to
Executive after he ceases to be a director, officer or employee and shall inure
to the benefit of his heirs, executors and administrators. This Section 12 shall
survive and continue in full force in accordance with their terms
notwithstanding any termination of Employee’s employment, regardless if
voluntary or involuntary.

 

13. Successors.

 

(a) This Agreement is personal to the Executive and, without the prior written
consent of Employer, shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon Employer
and its successors. It shall not be assignable by Employer or its successors
except in connection with the sale or other disposition of all or substantially
all of the assets or business of Employer. Employer shall require any successor
to all or substantially all of the business and/or assets of Employer, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as Employer would be required to perform if no such
succession had taken place.

 

15



--------------------------------------------------------------------------------

14. Amendment; Waiver. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and may be amended, modified
or changed only by a written instrument executed by the Executive and Employer.
No provision of this Agreement may be waived except by a writing executed and
delivered by the party sought to be charged. Any such written waiver will be
effective only with respect to the event or circumstance described therein and
not with respect to any other event or circumstance, unless such waiver
expressly provides to the contrary.

 

15. Certain Additional Covenants.

 

(a) Employer represents and warrants to the Executive that to the best of its
knowledge:

 

(i) the execution of this Agreement and the provision of all benefits and grants
provided herein have been duly authorized by Employer, including action of the
Board and Compensation Committee;

 

(ii) the execution, delivery and performance of this Agreement by Employer does
not and will not violate any law, regulation, order, judgment or decree or any
agreement, plan or corporate governance document of Employer; and

 

(iii) upon the execution and delivery of this Agreement by the Executive, this
Agreement shall be the valid and binding obligation of Employer, enforceable in
accordance with its terms, except to the extent enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by the effect of general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

 

(b) The Executive represents and warrants to Employer that to the best of his
knowledge:

 

(i) the execution, delivery and performance of this Agreement by the Executive
does not and will not conflict with, breach or violate any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which the Executive is bound; and

 

(ii) upon the execution, delivery and performance of this Agreement by Employer,
this Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms, except to the extent enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and by the effect of general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law).

 

16



--------------------------------------------------------------------------------

16. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Missouri, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

 

(b) All notices and other communications hereunder shall be in writing; shall be
delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid or by a nationally
recognized courier service such as Federal Express; shall be deemed delivered
upon actual receipt; and shall be addressed as follows:

 

If to Employer:

 

Centene Corporation

7711 Carondelet Avenue

Suite 800

St. Louis, Missouri 63105

Attn: General Counsel

 

If to Executive:

 

Michael F. Neidorff

7711 Carondelet Avenue

Suite 800

St. Louis, Missouri 63105

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(d) Employer may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(e) In the event of any inconsistency between this Agreement and any other
agreement (including but not limited to any option, long-term incentive or other
equity award agreement), plan, program, policy or practice (collectively, “Other
Provision”) of Employer, the terms of this Agreement shall control over such
Other Provision to the extent that the terms of this Agreement are more
beneficial to the Executive.

 

(f) This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same Agreement.

 

17



--------------------------------------------------------------------------------

(g) The descriptive headings in this Agreement are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

 

(h) The language used in this Agreement will be deemed to be the language chosen
by the parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any party hereto. Neither Executive nor the
Company shall be entitled to any presumption in connection with any
determination made hereunder in connection with any arbitration, judicial or
administrative proceeding relating to or arising under this Agreement.

 

(i) Without limiting any other provision of this Agreement, and for the
avoidance of doubt, it is understood and agreed that the provisions of Sections
1, 4, 5 (and the payment obligations specified therein), 11 and 12 survive
termination of this Agreement and the expiration of the Term. This should not be
construed or interpreted as limiting the ongoing application or survival of any
other term of this Agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Executive
Employment Agreement as of the date first set forth above.

 

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

EXECUTIVE:

Michael F. Neidorff

/S/    MICHAEL F. NEIDORFF

--------------------------------------------------------------------------------

EMPLOYER:

Centene Corporation, a Delaware corporation

By:  

/S/    ROBERT DITMORE

--------------------------------------------------------------------------------

    Robert Ditmore     Chairman of the Compensation Committee of the Board of
Directors

 

18



--------------------------------------------------------------------------------

Exhibit A

 

FIRST SPECIAL RSU GRANT

 

CENTENE CORPORATION

 

2003 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

WHEREAS, Michael F. Neidorff (the “Grantee”) is the President and Chief
Executive Officer of Centene Corporation (the “Company”).

 

WHEREAS, the Grantee has been selected by the Board of Directors of the Company
(the “Board”) to receive a grant of 300,000 restricted stock units (“RSUs”)
representing 300,000 shares (the “Shares”) of the Company’s common stock, $0.001
par value per share (the “Common Stock”), subject to certain restrictions.

 

WHEREAS, the RSUs are being granted under the Company’s 2003 Stock Incentive
Plan (the “Plan”).

 

WHEREAS, on October 30, 2004 the Board authorized the execution of a Restricted
Stock Unit Agreement in the form hereof (the “Agreement”) effective as of
November 8, 2004 (the “Date of Grant”).

 

NOW THEREFORE, subject to the terms and conditions set forth herein:

 

1. GRANT OF RSUs. The Company hereby grants to the Grantee on the Date of Grant
300,000 RSUs pursuant to the terms and conditions of the Plan, which Plan is
incorporated herein by reference and made a part of this Agreement. Each RSU
represents the right to receive one Share. Each RSU shall vest and become
non-forfeitable (“Vest”) in accordance with Section 2 below. Capitalized terms
not otherwise defined herein shall have the same meanings as in the Plan.

 

2. VESTING.

 

(a) Generally. Subject to the termination of the RSUs pursuant to Section 5(c)
below or the acceleration of the Vesting of the RSUs pursuant to Sections 2(b)
or 5(a), (b) or (d) below, the RSUs shall Vest on November 8, 2009; provided,
however, that the Board may in its sole discretion accelerate the Vesting of all
or a portion of the RSUs if the Grantee achieves preestablished performance
goals and such accelerated Vesting does not result in adverse tax consequences
to the Grantee under Code Section 409A.

 

(b) Change in Control. Notwithstanding anything contained in this Agreement to
the contrary, all of the RSUs shall Vest immediately upon a Change in Control.
For this purpose, a “Change in Control” shall be deemed to have occurred if any
of the events set forth in any one of the following subparagraphs shall occur:
(A) any Person (as defined in section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as such term is modified in sections
13(d) and 14(d) of the Exchange Act), excluding a group of persons including the
Grantee, is or

 

19



--------------------------------------------------------------------------------

becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange
Act), directly or indirectly, of securities of the Company representing forty
percent (40%) or more of the combined voting power of the Company’s then
outstanding securities; (B) individuals who, as of the Date of Grant, constitute
the Board (the “Incumbent Board”), cease for any reason to constitute a majority
thereof (provided, however, that an individual becoming a director subsequent to
the Date of Grant whose election, or nomination for election by the Company’s
stockholders, was approved by at least a majority of the directors then
comprising the Incumbent Board shall be included within the definition of
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual election
contest (or such terms used in Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board); or (C) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation.

 

3. NO TRANSFER OR ASSIGNMENT OF RSUs; RESTRICTIONS ON SALE. Except as otherwise
provided in this Agreement, the RSUs and the rights and privileges conferred
thereby shall not be sold, pledged or otherwise transferred (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment, levy or similar process until the Shares underlying the RSUs are
delivered to the Grantee or his designated representative. The Grantee agrees to
not to sell any Shares at any time when applicable laws or Company policies
prohibit a sale. This restriction shall apply as long as the Grantee is an
employee, consultant or director of the Company or a subsidiary of the Company.

 

4. DELIVERY OF SHARES.

 

(a) Issuance of Shares. To the extent the RSUs Vest, and except as otherwise
provided in this Agreement or that certain Executive Employment Agreement
between the Company and Grantee dated as of November 8, 2004 (the “Employment
Agreement”), the Shares relating thereto shall be distributed to the Grantee on
the later of (i) the January 15 following the year in which the Grantee’s
employment terminates, or (ii) the date which is six (6) months after the date
of the Grantee’s “separation from service”, as such term is defined in
regulations or other guidance issued under Code Section 409A.

 

(b) Withholding Taxes. In the event that the Company determines that it is
required to withhold any tax as a result of the Vesting of the RSUs or the
delivery of Shares, the Grantee, as a condition to receiving the Shares
underlying the RSUs, shall make arrangements satisfactory to the Company to
enable it to satisfy all withholding requirements.

 

5. TERMINATION OF EMPLOYMENT.

 

(a) Death. On the date of Grantee’s death, the RSUs will fully and immediately
Vest. If the Grantee’s death occurs prior to his 65th birthday, the Shares shall
be distributed ratably

 

20



--------------------------------------------------------------------------------

in monthly installments over the period between the Grantee’s death and when he
would have attained age 65. If the Grantee’s death occurs on or after his 65th
birthday, the Shares shall be distributed on the January 15 following the year
in which the Grantee’s employment terminates. Notwithstanding anything in the
foregoing to the contrary, such distribution(s) will take place only when doing
so will not result in adverse tax consequences under Code Section 409A (but in
no event later than July 1 following the year in which Grantee’s employment
terminates).

 

(b) Disability. Upon termination of the Grantee’s employment due to his
Disability (as defined in the Employment Agreement), the RSUs will fully and
immediately Vest, and the Shares shall be distributed on the January 15
following the year in which the Grantee’s employment terminates; provided,
however, that such distribution will take place only when doing so will not
result in adverse tax consequences under Code Section 409A (but in no event
later than July 1 following the year in which Grantee’s employment terminates).

 

(c) For Cause or Without Good Reason. Upon termination of the Grantee’s
employment by the Company for Cause (as defined in the Employment Agreement) or
by the Grantee without Good Reason (as defined in the Employment Agreement),
prior to November 8, 2009, the unvested RSUs shall be forfeited in their
entirety.

 

(d) Without Cause or for Good Reason. Upon termination of the Grantee’s
employment by the Company without Cause (other than due to death or Disability)
or by the Grantee for Good Reason, five-sixths (5/6ths) of the RSUs will
immediately Vest, and the remaining one-sixth (1/6th) of the RSUs will
immediately Vest if, as of the date of such termination of employment, the
average earnings per share for the immediately preceding two completed fiscal
years of the Company was at least $1.60 (on a split-adjusted basis). Any
unvested RSUs shall be forfeited.

 

6. LEGALITY OF INITIAL ISSUANCE. No Shares shall be issued unless and until the
Company has determined that:

 

(a) It and the Grantee, at Company’s expense, have taken any actions required to
register the Shares under the Securities Act of 1933, as amended or to perfect
an exemption from the registration requirements thereof;

 

(b) Any applicable listing requirement of any stock exchange or other securities
market on which the Common Stock is listed has been satisfied; and

 

(c) Any other applicable provision of state or federal law has been satisfied.

 

7. MISCELLANEOUS PROVISIONS.

 

(a) Rights as a Stockholder. Neither the Grantee nor the Grantee’s
representative shall have any rights as a stockholder with respect to any Shares
underlying the RSUs until the date that the Company is obligated to deliver such
Shares to the Grantee or the Grantee’s representative.

 

(b) No Retention Rights. Nothing in this Agreement shall confer upon the Grantee
any right to continue in the employment or service of the Company for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company or of the Grantee, which rights are hereby expressly
reserved by each, to terminate his employment or service at any time and for any
reason, with or without Cause.

 

21



--------------------------------------------------------------------------------

(c) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery, upon deposit with
the United States Postal Service, by registered or certified mail, with postage
and fees prepaid or upon deposit with a reputable overnight courier. Notice
shall be addressed to the Company at its principal executive office and to the
Grantee at the address that he most recently provided to the Company.

 

(d) Entire Agreement. This Agreement constitutes the entire contract between the
parties hereto with regard to the subject matter hereof. This Agreement
supersedes any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof. No alteration or modification of this Agreement shall be valid except by
a subsequent written instrument executed by the parties hereto.

 

(e) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Missouri, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof.

 

(f) Plan Controls. This Agreement is subject to all terms, conditions,
limitations and restrictions contained in the Plan, which shall be controlling
in the event of any conflicting or inconsistent provisions. The Company and the
Grantee agree that the Plan may be amended from time to time in accordance with
the terms thereof, but no such amendment shall, without the Grantee’s consent,
adversely affect the rights specifically granted the Grantee hereunder or under
the Plan.

 

(g) Successors.

 

(i) This Agreement is personal to the Grantee and, except as otherwise provided
in Section 3 above, shall not be assignable by the Grantee otherwise than by
will or the laws of descent and distribution, without the written consent of the
Company. This Agreement shall inure to the benefit of and be enforceable by the
Grantee’s legal representatives.

 

(ii) This Agreement shall inure to the benefit of and be binding upon Company
and its successors. It shall not be assignable except in connection with the
sale or other disposition of all or substantially all the assets or business of
the Company.

 

(h) Severability. If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.

 

(i) Headings. The headings, captions and arrangements utilized in this Agreement
shall not be construed to limit or modify the terms or meaning of this
Agreement.

 

22



--------------------------------------------------------------------------------

(j) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument.

 

This Agreement is executed by the Company as of this 8th day of November, 2004.

 

CENTENE CORPORATION

/S/    ROBERT DITMORE

--------------------------------------------------------------------------------

By:

 

Robert Ditmore

--------------------------------------------------------------------------------

Title:

 

Chairman of the Compensation Committee

--------------------------------------------------------------------------------

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the RSUs granted hereunder, subject to the terms and
conditions hereinabove set forth.

/S/    MICHAEL F. NEIDORFF

--------------------------------------------------------------------------------

Michael F. Neidorff, Grantee

Date:

 

November 8, 2004

--------------------------------------------------------------------------------

 

23



--------------------------------------------------------------------------------

Exhibit B

 

SECOND SPECIAL RSU GRANT

 

CENTENE CORPORATION

 

2003 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

WHEREAS, Michael F. Neidorff (the “Grantee”) is the President and Chief
Executive Officer of Centene Corporation (the “Company”).

 

WHEREAS, the Grantee has been selected by the Board of Directors of the Company
(the “Board”) to receive a grant of 200,000 restricted stock units (“RSUs”)
representing 200,000 shares (the “Shares”) of the Company’s common stock, $0.001
par value per share (the “Common Stock”), subject to certain restrictions.

 

WHEREAS, the RSUs are being granted under the Company’s 2003 Stock Incentive
Plan (the “Plan”).

 

WHEREAS, on October 30, 2004 the Board authorized the execution of a Restricted
Stock Unit Agreement in the form hereof (the “Agreement”) effective as of
November 8, 2004 (the “Date of Grant”).

 

NOW THEREFORE, subject to the terms and conditions set forth herein:

 

1. GRANT OF RSUs. The Company hereby grants to the Grantee on the Date of Grant
200,000 RSUs pursuant to the terms and conditions of the Plan, which Plan is
incorporated herein by reference and made a part of this Agreement. Each RSU
represents the right to receive one Share. Each RSU shall vest and become
non-forfeitable (“Vest”) in accordance with Section 2 below. Capitalized terms
not otherwise defined herein shall have the same meanings as in the Plan.

 

2. VESTING.

 

(a) Generally. Subject to the termination of the RSUs pursuant to Section 5(c)
below or the acceleration of the Vesting of the RSUs pursuant to Sections 2(b)
or 5(a), (b) or (d) below, the RSUs shall Vest in 20% increments on November 8,
2010, November 8, 2011, November 8, 2012, November 8, 2013 and November 8, 2014;
provided, however, that the Board may in its sole discretion accelerate the
Vesting of all or a portion of the RSUs if the Grantee achieves preestablished
performance goals and such accelerated Vesting does not result in immediate
taxation to the Grantee under Code Section 409A.

 

(b) Change in Control. Notwithstanding anything contained in this Agreement to
the contrary, all of the RSUs shall Vest immediately upon a Change in Control.
For this purpose, a “Change in Control” shall be deemed to have occurred if any
of the events set forth in any one of the following subparagraphs shall occur:
(A) any Person (as defined in section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as such term is modified in sections

 

24



--------------------------------------------------------------------------------

13(d) and 14(d) of the Exchange Act), excluding a group of persons including the
Grantee, is or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under
the Exchange Act), directly or indirectly, of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding securities; (B) individuals who, as of the Date of
Grant, constitute the Board (the “Incumbent Board”), cease for any reason to
constitute a majority thereof (provided, however, that an individual becoming a
director subsequent to the Date of Grant whose election, or nomination for
election by the Company’s stockholders, was approved by at least a majority of
the directors then comprising the Incumbent Board shall be included within the
definition of Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual election contest (or such terms used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board); or (C)
the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation.

 

3. NO TRANSFER OR ASSIGNMENT OF RSUs; RESTRICTIONS ON SALE. Except as otherwise
provided in this Agreement, the RSUs and the rights and privileges conferred
thereby shall not be sold, pledged or otherwise transferred (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment, levy or similar process until the Shares underlying the RSUs are
delivered to the Grantee or his designated representative. The Grantee agrees to
not to sell any Shares at any time when applicable laws or Company policies
prohibit a sale. This restriction shall apply as long as the Grantee is an
employee, consultant or director of the Company or a subsidiary of the Company.

 

4. DELIVERY OF SHARES.

 

(a) Issuance of Shares. To the extent the RSUs Vest, and except as otherwise
provided in this Agreement or that certain Executive Employment Agreement
between the Company and Grantee dated as of November 8, 2004 (the “Employment
Agreement”), the Shares relating thereto shall be distributed on the later of
(i) the January 15 following the year in which the Grantee’s employment
terminates, or (ii) the date which is six (6) months after the date of the
Grantee’s “separation from service”, as such term is defined in regulations or
other guidance issued under Code Section 409A.

 

(b) Withholding Taxes. In the event that the Company determines that it is
required to withhold any tax as a result of the Vesting of the RSUs or the
delivery of Shares, the Grantee, as a condition to receiving the Shares
underlying the RSUs, shall make arrangements satisfactory to the Company to
enable it to satisfy all withholding requirements.

 

25



--------------------------------------------------------------------------------

5. TERMINATION OF EMPLOYMENT.

 

(a) Death. On the date of Grantee’s death, the RSUs will fully and immediately
Vest. If the Grantee’s death occurs prior to his 65th birthday, the Shares shall
be distributed ratably in monthly installments over the period between the
Grantee’s death and when he would have attained age 65. If the Grantee’s death
occurs on or after his 65th birthday, the Shares shall be distributed on the
January 15 following the year in which the Grantee’s employment terminates.
Notwithstanding anything in the foregoing to the contrary, such distribution(s)
will take place only when doing so will not result in adverse tax consequences
under Code Section 409A (but in no event later than July 1 following the year in
which Grantee’s employment terminates).

 

(b) Disability. Upon termination of the Grantee’s employment due to his
Disability (as defined in the Employment Agreement), the RSUs will fully and
immediately Vest, and the Shares shall be distributed on the January 15
following the year in which the Grantee’s employment terminates; provided,
however, that such distribution will take place only when doing so will not
result in adverse tax consequences under Code Section 409A (but in no event
later than July 1 following the year in which Grantee’s employment terminates).

 

(c) For Cause or Without Good Reason. Upon termination of the Grantee’s
employment by the Company for Cause (as defined in the Employment Agreement) or
by the Grantee without Good Reason (as defined in the Employment Agreement),
prior to November 8, 2014, the unvested RSUs shall be forfeited in their
entirety.

 

(d) Without Cause or for Good Reason. Upon termination of the Grantee’s
employment by the Company without Cause (other than due to death or Disability)
or by the Grantee for Good Reason, all unvested RSUs will immediately Vest if,
as of the date of such termination of employment, the average earnings per share
for the immediately preceding two completed fiscal years of the Company was at
least $1.60 (on a split-adjusted basis). Any unvested RSUs shall be forfeited.

 

6. LEGALITY OF INITIAL ISSUANCE. No Shares shall be issued unless and until the
Company has determined that:

 

(a) It and the Grantee, at Company’s expense, have taken any actions required to
register the Shares under the Securities Act of 1933, as amended or to perfect
an exemption from the registration requirements thereof;

 

(b) Any applicable listing requirement of any stock exchange or other securities
market on which the Common Stock is listed has been satisfied; and

 

(c) Any other applicable provision of state or federal law has been satisfied.

 

26



--------------------------------------------------------------------------------

7. MISCELLANEOUS PROVISIONS.

 

(a) Rights as a Stockholder. Neither the Grantee nor the Grantee’s
representative shall have any rights as a stockholder with respect to any Shares
underlying the RSUs until the date that the Company is obligated to deliver such
Shares to the Grantee or the Grantee’s representative.

 

(b) No Retention Rights. Nothing in this Agreement shall confer upon the Grantee
any right to continue in the employment or service of the Company for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company or of the Grantee, which rights are hereby expressly
reserved by each, to terminate his employment or service at any time and for any
reason, with or without Cause.

 

(c) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery, upon deposit with
the United States Postal Service, by registered or certified mail, with postage
and fees prepaid or upon deposit with a reputable overnight courier. Notice
shall be addressed to the Company at its principal executive office and to the
Grantee at the address that he most recently provided to the Company.

 

(d) Entire Agreement. This Agreement constitutes the entire contract between the
parties hereto with regard to the subject matter hereof. This Agreement
supersedes any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof. No alteration or modification of this Agreement shall be valid except by
a subsequent written instrument executed by the parties hereto.

 

(e) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Missouri, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof.

 

(f) Plan Controls. This Agreement is subject to all terms, conditions,
limitations and restrictions contained in the Plan, which shall be controlling
in the event of any conflicting or inconsistent provisions. The Company and the
Grantee agree that the Plan may be amended from time to time in accordance with
the terms thereof, but no such amendment shall, without the Grantee’s consent,
adversely affect the rights specifically granted the Grantee hereunder or under
the Plan.

 

(g) Successors.

 

(i) This Agreement is personal to the Grantee and, except as otherwise provided
in Section 3 above, shall not be assignable by the Grantee otherwise than by
will or the laws of descent and distribution, without the written consent of the
Company. This Agreement shall inure to the benefit of and be enforceable by the
Grantee’s legal representatives.

 

(ii) This Agreement shall inure to the benefit of and be binding upon Company
and its successors. It shall not be assignable except in connection with the
sale or other disposition of all or substantially all the assets or business of
the Company.

 

27



--------------------------------------------------------------------------------

(h) Severability. If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.

 

(i) Headings. The headings, captions and arrangements utilized in this Agreement
shall not be construed to limit or modify the terms or meaning of this
Agreement.

 

(j) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument.

 

This Agreement is executed by the Company as of this 8th day of November, 2004.

 

CENTENE CORPORATION

/s/    ROBERT DITMORE

--------------------------------------------------------------------------------

By:  

Robert Ditmore

--------------------------------------------------------------------------------

Title:  

Chairman of the Compensation Committee

--------------------------------------------------------------------------------

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the RSUs granted hereunder, subject to the terms and
conditions hereinabove set forth.

 

/s/    MICHAEL F. NEIDORFF

--------------------------------------------------------------------------------

Michael F. Neidorff, Grantee

Date:     November 8, 2004

 

28



--------------------------------------------------------------------------------

Exhibit C

 

GENERAL RELEASE OF ALL CLAIMS

 

1. For and in consideration of the promises made in the Employment Agreement
(defined below), the adequacy of which is hereby acknowledged, the undersigned
(“Executive”), for himself, his heirs, administrators, legal representatives,
executors, successors, assigns, and all other persons claiming through
Executive, if any (collectively, “Releasers”), does hereby release, waive, and
forever discharge Centene Corporation (“Company”), Company’s subsidiaries,
parents, affiliates, related organizations, employees, officers, directors,
attorneys, successors, and assigns (collectively, the “Releasees”) from, and
does fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including attorneys’
fees and costs) of any kind whatsoever, whether known or unknown or contingent
or absolute, which heretofore has been or which hereafter may be suffered or
sustained, directly or indirectly, by Releasers in consequence of, arising out
of, or in any way relating to Executive’s employment with Company or any of its
affiliates and the termination of Executive’s employment. The foregoing release
and discharge, waiver and covenant not to sue includes, but is not limited to,
all claims and any obligations or causes of action arising from such claims,
under common law including wrongful or retaliatory discharge, breach of contract
(including but not limited to any claims under the Executive Employment
Agreement between Company and Executive, dated November 8, 2004, as amended from
time to time (the “Employment Agreement”) and any claims under any stock option
and restricted stock units agreements between Executive and Company) and any
action arising in tort including libel, slander, defamation or intentional
infliction of emotional distress, and claims under any federal, state or local
statute including Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the
Age Discrimination in Employment Act (ADEA), the Fair Labor Standards Act, the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, the
Missouri Human Rights Act, or the discrimination or employment laws of any state
or municipality, and/or any claims under any express or implied contract which
Releasers may claim existed with Releasees. This also includes a release by
Executive of any claims for breach of contract, wrongful discharge and all
claims for alleged physical or personal injury, emotional distress relating to
or arising out of Executive’s employment with Company or the termination of that
employment; and any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions. This release and waiver does not apply to any claims or rights that
may arise after the date Executive signs this General Release. The foregoing
release does not apply to (a) any claims for breach of the Employment Agreement
or claims or rights for severance pay, benefits, payment, indemnification and
any other rights now existing or hereinafter arising under the Employment
Agreement, the organization documents of Company or any other agreement
providing for indemnification regardless of when any claim is filed, (b) any
claims or rights under the RSU Agreements provided to Executive during his
employment or any benefit plan or program of the Company and (c) any claims or
rights under directors and officers liability insurance.

 

2. Excluded from this release and waiver are any claims which cannot be waived
by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies. Executive does, however,
waive Executive’s right to any monetary recovery

 

29



--------------------------------------------------------------------------------

should any agency (such as the Equal Employment Opportunity Commission) pursue
any claims on Executive’s behalf. Executive represents and warrants that
Executive has not filed any complaint, charge, or lawsuit against the Releasees
with any government agency or any court.

 

3. For and in consideration of the promises made in the Employment Agreement,
the adequacy of which is hereby acknowledged, Company and its subsidiaries,
affiliates, and related organizations (collectively “Centene”) do hereby
release, waive and forever discharge Executive, his heirs, administrators, legal
representatives, executors, successors, assigns, and all other persons claiming
through Executive, for any and all liability, actions, charges, causes of
action, demands, damages, or claims for relief, remuneration, sums of money,
accounts or expenses (including attorneys’ fees and costs) of any kind
whatsoever, whether known or unknown or contingent or absolute, which heretofore
has been or which hereafter may be suffered or sustained, directly or
indirectly, by any of them in consequence of, arising out of, or in any way
relating to Executive’s employment with Company or any of its affiliates and the
termination of Executive’s employment. This release and waiver does not apply to
any claims or rights that may arise after the date Company signs this General
Release. The foregoing release does not apply to any acts of fraud or criminal
conduct by Executive against Centene of which Centene is not aware as of the
date of this General Release, or claims for breach of the Employment Agreement
after the date hereof or claims or rights hereafter arising under the Employment
Agreement.

 

4. Executive agrees never to sue Releasees, and Centene agrees never to sue
Executive, in any forum for any claim covered by the above waiver and release
language, except that Executive may bring a claim under the ADEA to challenge
this General Release or as otherwise provided in this General Release. If
Executive violates this General Release by suing Releasees, other than under the
ADEA or as otherwise set forth in Section 1 hereof, Executive shall be liable to
the Company for its reasonable attorneys’ fees and other litigation costs
incurred in defending against such a suit. Nothing in this General Release is
intended to reflect any party’s belief that Executive’s waiver of claims under
ADEA is invalid or unenforceable, it being the interest of the parties that such
claims are waived.

 

5. Executive acknowledges and recites that:

 

(a) Executive has executed this General Release knowingly and voluntarily;

 

(b) Executive has read and understands this General Release in its entirety;

 

(c) Executive has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he wishes with respect to the terms of this General Release
before executing it;

 

(d) Executive’s execution of this General Release has not been forced by any
employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release; and

 

(e) Executive has been offered twenty-one (21) calendar days after receipt of
this General Release to consider its terms before executing it.

 

30



--------------------------------------------------------------------------------

6. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of Missouri, except for the application of
pre-emptive Federal law.

 

7. Executive shall have seven (7) days from the date hereof to revoke this
General Release by providing written notice of the revocation to the Company, as
provided in Section 16(b) of the Employment Agreement, in which event this
General Release shall be unenforceable and null and void.

 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

    MICHAEL F. NEIDORFF Date: November 8, 2004   /s/    MICHAEL F. NEIDORFF    

--------------------------------------------------------------------------------

Executive

    CENTENE CORPORATION Date: November 8, 2004   By:  

/s/    ROBERT DITMORE

--------------------------------------------------------------------------------

    Name:  

Robert Ditmore

--------------------------------------------------------------------------------

    Its:  

Chairman of the Compensation Committee

--------------------------------------------------------------------------------

 

31